                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 GERALD SCOTT MAYEK,

          Plaintiff,                                                           ORDER
    v.
                                                                      Case No. 19-cv-811-jdp
 GUNDERSON HOSPITAL-BOSOBEL, WI, et al.

          Defendants.


         Plaintiff has submitted a second request for an order directing prison officials to pay

the remainder of the filing fees from plaintiff’s release account and to pay for a copy of this

court’s Guide for Litigants Without a Lawyer.

         As I explained in the October 3, 2019 order denying plaintiff’s first request, with the

exception of initial partial payments, this court does not have the authority to tell state officials

whether, and to what extent, a prisoner should be able to withdraw money from a release

account. Accordingly, I will deny this motion.

                                              ORDER

         IT IS ORDERED that plaintiff Gerald Scott Mayek’s motion for an order directing

prison officials to pay the remainder of the filing fee in this case and to pay for a copy of this

court’s Guide for Litigants Without a Lawyer from plaintiff’s release account is DENIED.




                 Entered this 20th day of November, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge


                                                 1
